DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s Amendments to the Drawings filed on October 5, 2022 is respectfully acknowledged. The previous Drawing Objection is hereby withdrawn.
	Applicant’s Amendments to the Claims filed on October 5, 2022 is respectfully acknowledged.  However, amended claim 1 renders a 35 U.S.C. 112(a) rejection for new matter to the invention as shown in the rejection below. Claims 3, 4, 6, 9-14, 18 and 19 are pending for examination. 

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 3, 4, 6, and 9-14 have been considered but are not persuasive.
	Applicant states that “Uematsu’s real-time system does not describe (i) calculating, in advance of an autonomous driving operation and before moving along a planned driving route, whether optimal temperatures will be exceeded, or (ii) adjusting the planned autonomous driving speed of the motor vehicle when the calculating step indicates an exceedance of the respective predetermined optimal temperatures during the autonomous driving operation by changing the planned autonomous driving speed during the autonomous driving operation that either limits or prevents the controllable vehicle components from exceeding their respective predetermined optimal temperatures during the autonomous driving operation.” However, the specification does not teach the calculation “before moving along a planned driving route”. Further, the specification does not provide any specifics regarding the calculation of the autonomous driving operation “in advance”. Due to the lack of criticality of these limitations, Examiner’s Broadest Reasonable Interpretation of the calculating “in advance of an autonomous driving operation and before moving along a planned driving route” can be the calculation at any time for autonomous vehicles which facilitate multiple cycles of moving/stopping the autonomous vehicles and other autonomous operations and, since any calculation time before the next cycles of the operations are considered to be calculations in advance of autonomous operations and before vehicle motion.  Therefore, due to the lack of criticality of these limitations, Examiner maintains that Uematsu et al. still overcomes this teaching.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 3, 4, 6, 9, 10-14, 18 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the claim is not supported by the original disclosure. 
	For claims 3, 9 and 10, the original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the limitation “calculating, in advance of an autonomous driving operation and before moving along a planned driving route, whether controllable vehicle components of the motor vehicle, which include a cooling fan, a cooling flap and/or a pump, will exceed their predetermined optimal temperatures during the autonomous driving operation...”
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or amend the claim.
  	Claims 4, 6, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to their dependency upon claim 3.
	For claims 18 and 19, the original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the limitation “the adjustment step occurs in advance of an autonomous driving operation and before moving along a planned driving route.”
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or amend the claim.



Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim(s) 3, 6, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. (US 10,870,368 B2) in view of Uematsu et al. (US 6,299,263 B1).

	Regarding claims 3, 9 and 10, Ing et al. discloses a control system having a non-transitory computer program product having program code configured for carrying out a method for operating an autonomously operable motor vehicle having a thermal management system (i.e. thermal management system 900 of a vehicle may communicate with a battery heating and/or cooling system 903 — Col. 27, lines 6-8). 
	Ing et al. does not disclose the control system and method comprising the steps of: 				calculating, in advance of an autonomous driving operation and before moving along a planned driving route, whether controllable vehicle components of the motor vehicle, which include a cooling fan, a cooling flap and/or a pump, will exceed their predetermined optimal temperatures during the autonomous driving based upon a planned driving route, planned autonomous speed and/or planned autonomous acceleration during the autonomous driving operation of the motor vehicle; and
		adjusting the planned autonomous driving speed of the motor vehicle when the calculation step indicates an exceedance of the respective predetermined optimal temperatures during the autonomous driving operation by changing the planned autonomous driving speed for the autonomously operable motor vehicle during the autonomous driving operation that either limits or prevents the controllable vehicle components from exceeding their respective predetermined optimal temperatures during the autonomous driving operation.
	However, Uematsu et al. discloses the limitation “calculating, in advance of an autonomous driving operation and before moving along a planned driving route, whether controllable vehicle components of the motor vehicle, which include a cooling fan, a cooling flap and/or a pump, will exceed their predetermined optimal temperatures during the autonomous driving based upon a planned driving route, planned autonomous speed and/or planned autonomous acceleration during the autonomous driving operation of the motor vehicle” by teaching a controller 10 estimates an estimated oil temperature Tp that flows through a hydraulic pump after a first reference period of time ts1, based on the detected cooling oil temperature T detected by second means 24 and a controlled (planned) constant vehicle speed (Col. 1, lines 17-44; Col. 4, lines 49-61).
	Uematsu et al. further discloses the limitation “adjusting the planned speed when the calculating step indicates an exceedance of the respective predetermined optimal temperatures during the autonomous driving operation by changing an autonomous driving speed for the autonomously operable motor vehicle during the autonomous driving operation that either limits or prevents the controllable vehicle components from exceeding their respective predetermined optimal temperatures during the autonomous driving operation” by teaching that controller 10 controls the vehicle speed to remain constant when the cooling oil temperature T exceeds the heat balance critical temperature To.
When the estimated oil temperature Tp after the first reference period of time ts1 exceeds the heat balance critical temperature To, the driving signal GA is increased to increase the braking force. In this situation, the moment the braking force is increased, the temperature rises, but as is clear when this is regarded as abrupt braking, the rise in the temperature is extremely small, and the rise in the temperature is absorbed within the first reference period of time ts1. Consequently, the actual oil temperature T may be the heat balance critical temperature To, but does not reach an overheating temperature which is higher (Col. 4, line 62 — Col. 5, line 39).
	Examiner’s position is that automatic control of the speed of the vehicle as taught by Uematsu et al. is considered to be an example of autonomous driving operation of the vehicle, and it is considered that the vehicle would not be controlled to operate at a constant/planned speed unless it is done in advance.
	Due to the lack of criticality of the limitation “calculating, in advance of an autonomous driving operation and before moving along a planned driving route, whether controllable vehicle components of the motor vehicle, which include a cooling fan, a cooling flap and/or a pump, will exceed their predetermined optimal temperatures during the autonomous driving based upon a planned driving route, planned autonomous speed and/or planned autonomous acceleration during the autonomous driving operation of the motor vehicle”, Examiner’s Broadest Reasonable Interpretation of this limitation can be the calculation at any time for autonomous vehicles which facilitate multiple cycles of moving/stopping the autonomous vehicles and other autonomous operations and, since any calculation time before the next cycles of the operations are considered to be calculations in advance of autonomous operations and before vehicle motion.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method and product of Ing et al. to include the features of Uematsu et al. in order to prevent overheating, and can more precisely control the vehicle speed to remain constant.

	Regarding claim 6, Ing et al. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.
	Ing et al. further discloses wherein in the autonomous driving operation, the controllable vehicle components (i.e. battery, navigation system) are set optimally in control terms in the thermal management system with regard to the planned driving route, planned autonomous driving speed and/or planned autonomous driving acceleration (i.e. thermal management system 900 may access data points such as driver characteristics, wherein drivers may tend to drive faster and/or more aggressively thus having a negative effect on the temperature of the battery requiring the need for heating and/or cooling of a battery of the vehicle during a trip; thermal
management system 900 may access data points such as route characteristics. While a vehicle is in use, a GPS signal may allow components of the vehicle to determine a present location. There are many ways in which a vehicle may either determine or predict a destination. For example, a user may enter a destination through a user interface or may request a destination via communication with an artificial intelligence assistant. A vehicle may also predict a destination based on a number of factors, such as driver history — Col. 29, lines 22-42).

	Regarding claim 11, Ing et al. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.

	Uematsu etal. further discloses wherein the calculating step precedes the adjusting step (i.e. the estimating step precedes the speed controlling step of controller 10 — Col. 4, lines 49-61).

	Regarding claim 12, Ing et al. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.
	Neither Ing et al. nor Uematsu et al. disclose a second step of calculating whether the controllable vehicle components of the motor vehicle will exceed their predetermined optimal temperatures during the autonomous driving operation based upon the adjusted planned autonomous driving speed.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. in view of Uematsu et al. to include a second step of calculating whether the controllable vehicle components of the motor vehicle will exceed their predetermined optimal temperatures during the autonomous driving operation based upon the adjusted planned autonomous driving speed, since the system of Uematsu et al. facilitates the flow of oil through multiple vehicle components.

	Regarding claim 13, Ing et al. in view of Uematsu et al. overcomes the method as claimed in claim 12 as shown in the rejection above.
	Neither Ing et al. nor Uematsu et al. disclose initiating the autonomous driving operation following the second calculating step.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. in view of Uematsu et al. to include initiating the autonomous driving operation following the second calculating step since the system of Ing et al. facilitates autonomous driving of the vehicle.

	Regarding claim 14, Ing et al. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.
	Neither Ing et al. nor Uematsu et al. disclose wherein the calculating step further comprises, in advance of the autonomous driving operation, calculating the respective predetermined optimal temperatures.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. in view of Uematsu et al. to include wherein the calculating step further comprises, in advance of the autonomous driving operation, calculating the respective predetermined optimal temperatures, since the system of Ing et al. facilitates the determination of threshold temperatures in order to maintain an efficient thermal management system.

	Regarding claim 18 and 19, Ing et al. in view of Uematsu et al. discloses the method and product as claimed in claims 3 and 9 as shown in the rejection above.
	Neither Ing et al. nor Uematsu et al. disclose wherein the adjusting step occurs in advance of the autonomous driving operation and before moving along the planned driving route.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and product of Ing et al. in view of Uematsu et al. to include wherein the adjusting step occurs in advance of the autonomous driving operation and before moving along the planned driving route, since any time adjustment before the next cycles of the operations are considered to be adjustments in advance of autonomous operations and before vehicle motion.

10. 	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. (US 10,870,368 B2) in view of Uematsu et al. (US 6,299,263 B1) as applied to claims 3, 6, 7, 9-14, 18 and 19 above, and further in view of Filipkowski et al. (US 2019/0351740 A1).

	Regarding claim 4, Ing et al. in view of Uematsu et al. discloses the method as claimed in claim 3 as shown in the rejection above.
	Neither Ing et al. nor Uematsu et al. disclose wherein the controllable vehicle components comprise controllable drive components which, in the autonomous driving operation, are autonomously controlled and regulated by the thermal management system in such a way that the controllable drive components are operated in either a predetermined or a maximally efficient temperature range with regard to the planned driving planned autonomous driving speed and/or planned autonomous driving acceleration in the autonomous driving operation.
	However, Filipkowski et al. discloses a thermal management system 500 that comprises two coolant loops driven by pumps 536 and 572, and an outside condenser 560 which includes a fan) [0061, 0070], and the ability to selectively route coolant to the various components of the coolant loop — including those components that transfer heat to the coolant and those components that extract heat from the coolant— enables the thermal management system 500 to be operated in the most efficient manner possible) [0065].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. to include the features of Filipkowski et al. in order to operate the thermal management system 500 to be in the most efficient manner possible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664